        Case 2:20-cr-00024-SAB           ECF No. 186         filed 02/18/21      PageID.494 Page 1 of 3
 PROB 12C                                                                            Report Date: February 17, 2021
(6/16)

                                       United States District Court                          FILED IN THE
                                                                                         U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                    Feb 18, 2021
                                        Eastern District of Washington                  SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: James Thomas Brown                        Case Number: 0980 2:20CR00024-SAB-3
 Address of Offender:                            , Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: October 20, 2020
 Original Offense:        Passing of Counterfeit Currency, 18 U.S.C. § 472
 Original Sentence:       Probation - 60 months              Type of Supervision: Probation
 Asst. U.S. Attorney:     Richard R. Barker                  Date Supervision Commenced: October 20, 2020
 Defense Attorney:        Federal Defender’s Office          Date Supervision Expires: October 19, 2025

                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 01/29/2021 and 02/09/2021.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            15          Standard Condition #9: If you are arrested or questioned by a law enforcement officer,
                        you must notify the probation officer within 72 hours.

                        Supporting Evidence: On February 8, 2021, James Brown allegedly violated standard
                        condition number 9 by failing to report law enforcement contact.

                        On October 23, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Brown, as outlined in the
                        judgment and sentence. He signed a copy acknowledging the requirements.

                        On February 10, 2021, the undersigned officer received notification that Mr. Brown was the
                        subject of a traffic stop on February 8, 2021. According to the information received, Mr.
                        Brown was given a verbal warning. The offender failed to notify this officer he had been
                        questioned by a law enforcement officer.

            16          Special Condition #5: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.
      Case 2:20-cr-00024-SAB            ECF No. 186         filed 02/18/21      PageID.495 Page 2 of 3
Prob12C
Re: Brown, James Thomas
February 17, 2021
Page 2

                       Supporting Evidence: On or about February 7, 2021, James Brown allegedly violated
                       special condition number 5 by consuming methamphetamine.

                       On October 23, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                       reviewed a copy of the conditions of supervision with Mr. Brown, as outlined in the
                       judgment and sentence. He signed a copy acknowledging the requirements.

                       On February 10, 2021, this officer received notification from Pioneer Human Services (PHS)
                       that the offender reported for phase urinalysis testing on February 9, 2021, and provided a
                       urine sample that was presumptive positive for amphetamine, methamphetamine, and THC.

                       While at PHS, Mr. Brown signed an admission of use form admitting to the use of marijuana
                       and methamphetamine on or about February 7, 2021.
          17           Special Condition #5: You must abstain from the use of illegal controlled substances, and
                       must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                       no more than 6 tests per month, in order to confirm continued abstinence from these
                       substances.

                       Supporting Evidence: On February 10, 2021, James Brown allegedly violated special
                       condition number 5 by failing to submit to phase urinalysis testing at PHS as required.

                       On October 23, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                       reviewed a copy of the conditions of supervision with Mr. Brown, as outlined in the
                       judgment and sentence. He signed a copy acknowledging the requirements.

                       On February 11, 2021, this officer received a notification from PHS that the offender failed
                       to report for phase urinalysis testing on February 10, 2021, when his assigned color was
                       identified for testing.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      02/17/2021
                                                                              s/Amber M.K. Andrade
                                                                              Amber M. K. Andrade
                                                                              U.S. Probation Officer
        Case 2:20-cr-00024-SAB       ECF No. 186      filed 02/18/21    PageID.496 Page 3 of 3
Prob12C
Re: Brown, James Thomas
February 17, 2021
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                       Signature of Judicial Officer

                                                                              2/18/2021
                                                                       Date
